ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 3 - 7, 10 – 15 and 17 - 19 are allowed in light of the Applicant's response filed on November 10, 2021. 
The following is an Examiner’s statement of reasons for allowance: Applicant has amended independent claims 1 and 15 to incorporate subject matter of claims 2 and 16, respectively, which was indicated as including allowable subject matter in the Non-Final Office Action mailed on August 11, 2021. 
The closest prior art Yin et al., (US 2011/0091120 A1), Segall et al., (US 2009/0185747 A1) and Fang et al., (US 2006/0017739 A1) do not disclose the claimed element, “transform the identified texture patch into the spectral domain; find, for the one or more transformed blocks, respective frequency damping parameters by approximating each respective transformed block with the transformed texture patch damped with the respective frequency damping parameter and code the first set of parameters by fitting the frequency damping parameters determined for the respective blocks to a block map function” as recited in encoding Claim 1 and “decode respective damping parameters for respective blocks of the texture region according to a block map function determined according to the first set of parameters; reconstruct the respective blocks, wherein reconstructing the respective blocks includes applying the respective damping parameters to the texture patch in a spectral domain; and transform the reconstructed blocks from the spectral domain .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to SUSAN E HODGES whose telephone number is (571)270-0498.  The examiner can normally be reached on Monday - Friday from 8:00 am (EST) to 4:00 pm (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian T. Pendleton, can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Susan E. Hodges/Primary Examiner, Art Unit 2425